Citation Nr: 1606140	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-36 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for adjustment disorder prior to March 6, 2015.

2.  Entitlement to an evaluation in excess of 50 percent for adjustment disorder on or after March 6, 2015.

3.  Entitlement to service connection for bilateral shoulder disability. 

4.  Entitlement to service connection for migraines, to include as secondary to the service-connected disease or injury. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU), on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 2005 to November 2005 and active duty from July 2006 to July 2008.  The AOJ has mis-reported all service as active duty.

The Veteran's claims for service connection and increased evaluations for adjustment disorder are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claim for a TDIU was denied in a June 2014 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for bilateral shoulder disability and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 6, 2015, the Veteran's adjustment disorder has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  On or after March 6, 2015, the Veteran's adjustment disorder has been productive of occupational and social impairment with reduced reliability and productivity.
3.  The Veteran has not been rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 30 percent for adjustment disorder prior to March 6, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).

2.  The criteria for the assignment of an evaluation in excess of 50 percent for adjustment disorder on or after March 6, 2015, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).

3.  The criteria for a TDIU on an extraschedular basis are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims for increased evaluation and a TDIU. 

The adjustment disorder appeal arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

With regard to the Veteran's claim for a TDIU, he was provided all of the relevant notice requirements in the March 2013 VA 21-526 EZ Full Developed Claim.  He was informed of the evidence necessary to substantiate his appeal and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment and post-service treatment records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in August 2011 and March 2015.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the Veteran's adjustment disorder warrants staged ratings.

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The RO in the December 2011 rating decision granted service connection for attention deficit disorder, effective July 1, 2010, and assigned an initial 10 percent rating.  Subsequently, in a July 2015 rating decision, the RO granted a 50 percent evaluation and reclassified the Veteran's attention deficit disorder as adjustment disorder, effective March 6, 2015.  The Veteran's adjustment disorder has been rated under Diagnostic Code 9440.  The issue before the Board is whether the Veteran is entitled to an evaluation in excess of 10 percent for adjustment disorder prior to March 6, 2015, and evaluation in excess of 50 percent, thereafter, for his adjustment disorder.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  
If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In August 2011, the Veteran underwent a VA examination to determine the nature and etiology of his claimed mental disorder.  The Veteran endorsed symptoms of anxiety, chronic sleep impairment, and impairment of short and long term memory.  During the examination, he made appropriate eye contact, was cooperative, and appeared well-groomed.  The VA examiner diagnosed attention deficit disorder.  The Veteran reported that he was employed at a motorcycle shop.  He thought that he was going to get fired because of tardiness and attendance due to his chronic sleep impairment.  The Veteran indicated that he was divorced.  The VA examiner concluded that the Veteran's attention deficit disorder was productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In March 2015, the Veteran was afforded a VA examination to determine the severity of his attention deficit disorder.  The VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood.  He commented that the Veteran did not appear to be hyperactive, but demonstrated anxiety over his job, financial situation, and school.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, and impaired impulse control.  The Veteran commented that his suicidal ideation occurred when he went through his divorce in 2009.  The Veteran successful completed 120 credits of college coursework.  He appeared neatly dressed and was polite.  The VA examiner concluded that the Veteran's adjustment disorder was productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

The Board finds that the weight of the evidence shows the Veteran is entitled to a 30 percent evaluation prior to March 6, 2015.  The Veteran endorsed symptoms of anxiety, chronic sleep impairment, and impairment of short and long term memory.  At the August 2011 VA examination, the Veteran indicated that he believed his chronic sleep impairment was affecting his attendance and timeliness at work.  The evidence is against a rating higher than 30 percent prior to March 6, 2015, as the Veteran's thought processes were intact and he presented neatly groomed.  Additionally, the Veteran was able to attend school and engage in work.  Lastly, the August 2011 VA examiner concluded that the Veteran's attention deficit disorder was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

With regard to the Veteran's evaluation for adjustment disorder on or after March 6, 2015, the Board finds that the evidence is against a rating in excess of 50 percent.  A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  The Veteran reported suicidal ideation prior to the appeal period.  His logic and speech were appropriate and he denied panic attacks.  The Veteran successful completed 120 credits of college coursework.  The VA examiner concluded that the Veteran's adjustment disorder was productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The evidence is against a disability rating in excess of 50 percent for his adjustment disorder.

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).
If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the adjustment disorder.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions.  However, this is not an exceptional circumstance.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

III.  TDIU

Generally, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran asserts that he is unable to work due solely to his service-connected adjustment disorder.  The Veteran's service-connected psychiatric disability has been reclassified.  At times the disorder was classified as attention deficit disorder.  However, this rating was closed out effective March 6, 2015, and the Veteran's service-connected  psychiatric disability was reclassified as an adjustment disorder.  The Veteran's combined evaluation has been no more than 60 percent for the appeal period.  Additionally, he has not had a single disability that has been rated 60 percent.  Thus, the schedular criteria for a schedular TDIU are not met.  See 38 C.F.R. § 4.16(a).  Therefore, a TDIU rating on a schedular basis, under 38 C.F.R. 
§ 4.16(a), is not warranted.

However, 38 C.F.R. § 4.16(b) provides that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

In a June 2014 rating decision, the AOJ denied TDIU on a schedular basis.  The AOJ also declined to submit the Veteran's claim for extraschedular consideration because the evidenced failed to show that the Veteran was unemployable due to his service-connected disabilities.

The August 2011 VA examiner reported that the Veteran was employed at a motorcycle shop for four months at the time of the examination.  Prior to his employment with the motorcycle shop, the Veteran was employed by a rental car agency and was terminated as a result of his "bad driving record."  The Veteran indicated that he was concerned he would be fired from his job as a result of his trouble sleeping, which caused him to be late and absent at work.  The VA examiner concluded that the Veterans occupational and social impairment was due to mild or transient symptoms, which only caused impairment during periods of significant stress. 

The March 2015 VA examiner commented that the Veteran was worried about his job and school situations.  The Veteran stated that he had been in and out of jobs for the last seven years.  He was employed as a bartender, a warehouse worker, and in office jobs.  He stated that he never found a good fit.  The Veteran completed 120 credits of college, but did not have a major.  The VA examiner commented that the Veteran had an "I don't care attitude that more likely than not turns people off."  She concluded that the Veteran's occupational and social impairment was due to mild or transient symptoms, which only caused impairment during periods of significant stress. 

The preponderance of the evidence is against the Veteran's claim for a TDIU.  The symptoms attributable to the Veteran's adjustment disorder are productive of mild transient symptoms.  The Veteran has completed 120 credits of college and has been employed during the appeal period.  During the August 2011 VA examination, the Veteran stated that he lost his job with the car rental agency as a result of his driving record rather than his service-connected adjustment disorder.  The only evidence in support of the Veteran's contention that his service-connected disabilities render him unemployable are his own lay statements.

The competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe symptomatology his observes, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his service-connected disabilities render him unemployable, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence shows that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  As a consequence, entitlement to an extraschedular TDIU is not warranted, and the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal.

ORDER

An evaluation of 30 percent, but no higher, for adjustment disorder with mixed anxiety and depressed mood prior to March 6, 2015, is granted, subject to the regulations governing monetary payments.

An evaluation in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood on or after March 6, 2015, is denied.

Entitlement to a TDIU on an extraschedular basis is denied.


REMAND

In his July 2010 claim, the Veteran indicated that he had experienced bilateral shoulder pain since December 2007.  The Veteran's service treatment records document a motor vehicle accident in December 2007.  The Veteran is competent to establish that he experienced bilateral shoulder pain in service and that he continues to experience bilateral shoulder pain presently.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his bilateral shoulder pain. 

The Veteran has also alleged that his migraines were either caused or aggravated by his service-connected adjustment disorder.  In June 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his migraine headaches.  The VA examiner opined that the Veteran's headaches were less likely than not the result of his adjustment disorder.  However, the VA examiner did not provide an opinion regarding whether his service-connected adjustment disorder has aggravated his migraines beyond their natural progression.  Therefore, a remand is necessary to obtain an addendum VA medical opinion to address aggravation.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral shoulder pain.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral shoulder pain was incurred during active service, to include December 2007 in-service motor vehicle accident.  

In rendering the opinion, the examiner is asked to consider the Veteran's contention that he has experienced bilateral shoulder pain since service.
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

2.  The AOJ should refer the case to the VA examiner who conducted the June 2015 VA examination, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's migraines were permanently aggravated beyond their natural progression by the service-connected adjustment disorder?
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


